Case: 09-20656   Document: 00511141126   Page: 1   Date Filed: 06/14/2010




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 14, 2010
                                No. 09-20656
                              Summary Calendar                   Lyle W. Cayce
                                                                      Clerk

UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

JOSE ALFONSO RODRIGUEZ GARCIA, also known as Jose De Jesus Leba,
also known as Ricardo Campos, also known as Jose M. Cortez-Cortez, also
known as Jose D. Leba, also known as Nelson Flores, also known as Jose Cortez,
also known as Abel P. Vasquez, also known as Jose Cortez-Martin, also known
as Jose Alfonso Rodriguez-Garcia, also known as Oscar Rolando Perez, also
known as Jose Martin Cortez-Cortez, also known as Jose Elberto Garcia, also
known as Jose Heriberto Garcia-Rodriguez, also known as Jose Heriberto
Rodriguez-Garcia, also known as Oscar Ramirez-Perez, also known as Jose
Edelberto Garcia, also known as Abel Vasquez-Teaz, also known as Jose Alfonso
Rodriguez, also known as Francisco Garcia, also known as Jose Edilberto
Rodriguez-Garcia, also known as Jose Garcia, also known as Jose Rodriguez
Garcia, also known as Oscar Rolando Ramirez-Perez, also known as Jose
Rodriguez-Garcia,

                                          Defendant-Appellant


                  Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:09-CR-236-1
   Case: 09-20656       Document: 00511141126 Page: 2             Date Filed: 06/14/2010
                                    No. 09-20656

Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Jose Alfonso
Rodriguez Garcia has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Garcia has not filed
a response. Our independent review of the record and counsel’s brief discloses
no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2